          Case 1:19-cr-00074-DLH Document 33 Filed 06/11/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     ORDER
                    Plaintiff,      )
                                    )     Case No. 1:19-cr-074
      vs.                           )
                                    )
Donald Benny Stone,                 )
                                    )
                    Defendant.      )
______________________________________________________________________________

        Before the Court is the parties’ stipulation regarding competency restoration filed on June

9, 2020. See Doc. No. 32. This matter began as a result of the Defendant’s motion to determine

competency filed on June 13, 2019. See Doc. No. 15. The Court granted the motion on July 9,

2019. See Doc. No. 20. Thereafter, the Defendant underwent an evaluation supervised by Dr. Ryan

Nybo, a forensic psychologist for the Federal Bureau of Prisons. On June 8, 2020, the Forensic

Evaluation of Dr. Nybo was filed with the Court. See Doc. No. 31. Dr. Nybo issued a detailed

report and evaluation and opined that the Defendant was not presently competent to stand trial. Dr.

Nybo further recommended the Defendant undergo competency restoration treatment under 18

U.S.C. § 4241(d).

        The parties have stipulated that the Defendant is presently not competent to proceed. The

parties further agree a competency hearing is unnecessary in light of the findings detailed in the

report. The parties request the Court issue an order committing the Defendant to the custody of the

Attorney General, pursuant to 18 U.S.C. § 4241(d), for treatment in a suitable facility for a

reasonable period of time, not to exceed four months, as is necessary to determine whether there is

a substantial probability that in the foreseeable future the Defendant will attain the capacity to permit

the proceedings to go forward.
          Case 1:19-cr-00074-DLH Document 33 Filed 06/11/20 Page 2 of 4



       The determination of whether a defendant is competent to stand trial “is committed to the

discretion of the district court.” United States v. Whittington, 586 F.3d 613, 617 (8th Cir. 2009);

United States v. DeCoteau, 630 F.3d 1091, 1095 (8th Cir. 2011). A district court’s competency

determination will not be overturned unless arbitrary, unwarranted, or clearly erroneous. Id. Based

on the undisputed evidence in the record, the Court finds by a preponderance of the evidence that

the Defendant is not presently mentally competent to stand trial, and is incapable of participating in

the judicial proceedings to determine the validity of the criminal charges filed against her. The Court

incorporates by reference into this order each of the specific factual findings made by Dr. Nybo as

to the Defendant’s lack of competence to stand trial. The Court finds that because the Defendant is

not mentally competent and is unable to understand the nature and the consequences of the

proceedings against him, he is unable to properly assist in his defense. See 18 U.S.C. § 4241(d).

       Dr. Nybo is a well-trained and competent professional whose opinions are reasonable,

straight-forward, and unchallenged. Dr. Nybo is a forensic psychologist who conducted extensive

reviews of the Defendant’s records and utilized several forensic tests and assessments to formulate

his opinions on competency. The Court finds by a preponderance of the evidence that the Defendant

is not presently competent to stand trial. As a result, the Court is required to commit the Defendant

to the custody of the Attorney General pursuant to the provisions of 18 U.S.C. § 4241(d) in order to

determine his capacity to proceed to trial in the foreseeable future.

       The statutory scheme set forth in 18 U.S.C. § 4241(d) affords the Court the discretion to first

determine whether the Defendant is competent to stand trial. However, the Eighth Circuit has

specifically held that the district court does not have the discretion, prior to a reasonable period of

hospitalization in the custody of the Attorney General, to determine whether the defendant will likely


                                                  2
           Case 1:19-cr-00074-DLH Document 33 Filed 06/11/20 Page 3 of 4



attain the capacity to stand trial. U.S. v. Ferro, 321 F.3d 756, 761 (8th Cir. 2003). Instead, 18 U.S.C.

§ 4241(d) provides that the Attorney General “shall hospitalize the defendant for treatment in a

suitable facility . . . as is necessary” to determine whether the defendant’s condition will improve to

attain the capacity to proceed to trial. Thus, if there is a finding of incompetence to stand trial, there

must be a period of hospitalization. The district court is required to commit the Defendant to the

custody of the Attorney General for a reasonable period of time not to exceed four (4) months to

determine whether treatment would allow the trial to proceed. See 18 U.S.C. § 4241(d)(1). Such

steps are required under the current state of the law regardless of whether the defendant’s condition

is irreversible.

        IT IS ORDERED that, in conformance with 18 U.S.C. § 4241(d), the Defendant shall be

committed to the custody of the Attorney General –

        (1) for such a reasonable period of time, not to exceed four months, as is necessary
        to determine whether there is a substantial probability that in the foreseeable future
        he will attain the capacity to permit the proceedings to go forward; and

        (2) for an additional reasonable period of time until –

                   (A) his mental condition is so improved that trial may proceed, if the court
                   finds that there is a substantial probability that within such additional period
                   of time he will attain the capacity to permit the proceedings to go forward; or

                   (B) the pending charges against him are disposed of according to law;
                   whichever is earlier.

Further, if at the end of the time period specified it is determined the Defendant’s mental condition

has not improved so as to permit proceedings to go forward, the Defendant is then subject to the

provisions of 18 U.S.C. §§ 4246 and 4248 (dangerousness assessment and hearing). If the BOP

determines that restoration is unlikely, the Court respectfully requests that a dangerousness



                                                      3
         Case 1:19-cr-00074-DLH Document 33 Filed 06/11/20 Page 4 of 4



assessment under the provisions of 18 U.S.C. §§ 4246 and 4248 be conducted at the same time the

Defendant is hospitalized.

       Dated this 11th day of June, 2020.


                                            /s/ Daniel L. Hovland
                                            Daniel L. Hovland, District Judge
                                            United States District Court




                                               4
